Title: Subscription for Christ Church Steeple, 18 March 1751
From: 
To: 


The vestry of Christ Church, Philadelphia, unanimously voted, March 11, 1751, to erect a steeple and hang a chime of bells. The next week the subscription book was opened, Governor James Hamilton’s name leading the list of about three hundred signers with £50. Though not members, Franklin and his son William made subscriptions. Construction began in May 1751, but more funds were needed, and two lotteries were held in the winter and spring of 1752–53, Franklin serving as one of the managers of both. Bells ordered from England in October 1753 were shipped from London in August 1754 and were hung that fall and winter. The total cost of steeple and bells was £3162 9s. 11d.
 
Philadelphia, 18th March, 1750–51
Whereas many well disposed inhabitants of this city have declared their desire that there might be a fit and commodious steeple built upon the foundation already laid some years ago, by the care and pious benevolence of the church at that time, and that a set of bells may be provided to be placed therein, which work will be an ornament, as well as a credit to the city,
Therefore, in order to defray the charge of building said steeple and purchasing bells, we, whose names are underwritten, do promise to pay unto the church wardens of Christ Church in Philadelphia, for the time being, or to such other persons as the vestry of said church shall appoint to receive the same, such sums of money as shall be by us respectively subscribed. In witness whereof we have hereunto set our names the date above written.
